DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 17, 2020 has been entered.
 

Applicant’s response and amendments received April 17, 2020 are acknowledged.

Claims 2, 5, and 24-28 have been canceled.
Claims 1, 11, 13, 14, 17, 18, and 21 have been amended.
Claims 1, 3, 4, and 6-23 are pending in the instant application
Claims 3, 4, 12, and 19 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed August 24, 2018.

Claims 1, 6-11, 13-18, and 20-23 are under examination as they read on the administration of antibodies that bind MRP-14/S100A9/calgranulin.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-11, 13-18, and 20-23 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant has claimed methods of treating or inhibiting hypercoagulation and thrombosis by administering an antibody that binds MRP-14 and inhibits the binding of MRP-14 to CD36.  It should be noted that MRP-8 is also known as S100A8 and calgranulin A, MRP-14 is also known as S100A9 and calgranulin B, and that the MRP-8/14, S100A8/9, and calgranulin A/B complex is known as calprotectin.  In addition to inhibiting the interaction between MRP-14 and CD36, the administered antibodies are further recited as having the functional property of inhibiting thrombosis without inhibiting hemostasis (see claims 6, 13, and 20 for example).  The data disclosed in the examples of the instant specification were obtained primarily using either mice genetically deficient for MRP-14 or cells obtained from such knockout mice (i.e. Mrp14-/-) although figure 5E discloses in vitro data wherein human platelets were contacted with an anti-MRP14 antibody and less aggregation of platelets so treated was observed as compared to control cells.  No in vivo administration data, either in a human or animal model setting, appears to have been provided for antibodies or any other therapeutic “agent”.  The instant specification does not disclose data concerning the production of a new anti-MRP-14 antibody, and this term is broadly disclosed as encompassing numerous physical forms in addition to that of the purchased 1H9 anti-MRP-14 antibody used in Figure 5E (see particularly paragraphs [0017] and [0068-0078]).    
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as if it does or does not inhibit binding of MRP-14 to CD36) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human MRP-14) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
It should be noted that the antibodies administered as part of the instant claims are described using only functional language, namely that they inhibit binding of MRP-14 to CD36 (all claims) and that they inhibit thrombosis but not hemostasis (claims 6, 13, and 20 for example).  No claim recites any specific structural element which is reasonably correlated with these recited functional properties, and as discussed above the art generally accepts that it the structure of six full defined CDRs working together as a collective unit that give rise to the function of binding an antigen, such as MRP-14.  Thus, the structure required of an antibody to meet the recited functional properties does not appear to have been disclosed in the specification as filed.  
In addition to setting forth a defined correlation between structure and function, the courts have also determined that possession can be demonstrated via a representative number of species which lie with the genus in question.  The instant application does not appear to teach any working examples concerning the synthesis of novel antibodies that bind MRP-14.  What is disclosed is that applicant purchased the anti-MRP14 antibody named 1H9 and that in vitro, this antibody can inhibit platelet aggregation/thrombus formation (see Figure 5E).  While the specification discloses data indicating that MPR-14 binds to CD36, the only antibody disclosed which appears to have the requisite functional property of blocking the interaction between MRP-14 and CD36 (which results in an inhibition of thrombus formation) is 1H9, and it is not clear that this property is necessarily maintained in vivo as no in vivo data concerning administration of anti-MRP-14 antibodies, either to human patients or an animal model system, appear to be disclosed.  However, the specification asserts that in vitro activity will be replicated in vivo, and “Therefore, any antibody or antigen binding portion thereof that shares the same epitope occupied by 1H9 can be used in the methods described herein” (see most particularly paragraph [0074] of the specification).  Even if it is assumed for the sake of argument only that 1H9 has the requisite functional properties recited in the instant claims, as demonstrated by the Joe9 antibody in the AbbVie case 
It is appreciated that applicant has claimed a method and not an antibody product.  However, in order to practice the instant claimed administration methods an artisan must first be in possession of the antibody that is being administered.  As was set forth in the USPTO clarification memo, identification of an antigen, such as MRP-14 in the instant application, does not place applicant in possession of the genus of antibodies that bind MRP-14 and disrupt the binding of MRP-14 to CD36 or which inhibit thrombosis without impacting hemostasis.  It is also appreciated that applicant appears to try and address the issue of possession by reciting that the administered antibody is “selected” as part of the claimed administration methods.  However, no observable process step or steps are recited in any claim concerning what “selection” encompasses, and this term does not appear to be defined in a limiting fashion by the specification as filed.  As such the term encompasses a wide gamut of embodiments from performing wet lab competitive binding assays to purely mental operations such as looking at a piece of paper and choosing A over B.  Note that even if “selecting” did recite concrete, observable process steps, it has long been ruled by the courts that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  As such, disclosure of a screening assay to test for functional properties of an antibody (such as its ability to block the interaction of MRP-14 with CD36 and the function of inhibiting thrombus formation) does not provide evidence of possession of the antibody itself.  Thus, even though applicant has added a “selecting” step in all of the instant independent claims, such a process step fails to provide information as to the structure of the antibody that is required when practicing the claimed method.  Also, it is logical that if the requisite structure of the antibody that is correlated with the recited functions cannot be known until after performing the “selecting” step of the claimed method, then applicant was not in possession of the requisite correlation between structure and function at the time the application was filed.  This is because said structure must be independently discovered every time the claimed 
Therefore, in view of all of the above, artisans would reasonably conclude that applicant was not in possession of the genus of recited anti-MRP-14 antibodies at the time of filing.  Logically if applicant was not in possession of the recited genera of antibodies which are administered as per the claimed invention applicant was also not in possession of the instant claimed methods at the time the instant application was filed.

Applicant's arguments filed April 17, 2020 have been fully considered but they are not persuasive.  Applicant begins by asserting that artisans would believe that applicant was in possession of the claimed invention, and that applicant is not claiming novel antibodies for use in the claimed methods but rather is using known antibodies to inhibit MRP-14 binding to CD36 thereby inhibiting thrombosis in a subject.
  Such arguments have bene considered and are unpersuasive.  The independent claims all presently have a “selecting” step recited which while not requiring, does not exclude web lab steps such as synthesis of new antibodies and indeed paragraphs [0074-0078] of the specification disclose methods that can be used to make anti-MRP-14 antibodies.  As such, while applicant may be technically correct that novel antibodies are not claimed as products, the methods as written certainly do encompass administration of novel antibody products.  Further, it appears that the instant application is the first disclosure that MRP-14 and CD36 form a receptor-ligand pair.  Given that such knowledge does not appear to have been in the prior art, it is completely unclear how applicant can argue that the claimed methods use known anti-MRP-14 antibodies when practicing the claimed methods as the only antibody that appears to have the recited functional properties needed to practice the claimed methods appear to be the 1H9 clone.  The specification does not appear to provide a list of other prior art anti-MRP-14 antibodies that also have the requisite functional properties, and given that the prior art does not appear to disclose an interaction between MRP-14 and CD36 there is no way artisans could determine which antibodies 
Applicant argues that in addition to the 19H antibody, artisans could simply use the “selecting” part of the independent claims to identify other antibodies that have the needed functional properties. 
This argument is not persuasive.  As discussed above, disclosure of a screening assay to identify a thing does not intrinsically provide evidence for possession of the thing itself.  For example, a myriad of assays can be devised to determine if a machine is or is not a perpetual motion machine, but such an assay does not provide the structure of the perpetual motion machine itself.  It should be noted that no evidence that any members of the genus of administered antibodies which have the needed functional properties outside of 1H9 exist, and that if a screening assay needs to be performed to identify additional reagents that have the needed functional properties there can be no possession of such reagents until after the completion of the screening assay.  Given that the invention as claimed was not actively reduced to practice in the specification as filed, possession of such reagents can only occur post filing when an artisan attempts to implement applicant’s claimed methods upon reading the instant specification.  As discussed above, possession is typically demonstrated via either a correlation between structure and function, which applicant has not provided for the recited genus of anti-MRP-14 antibodies as discussed above, or by disclosure of a representative number of species which lie within the recited genus, and as discussed above the solitary species of 19H cannot reasonably be said to be representative of the breadth of antibody structures administered as part of the instant claimed therapeutic 
Therefore, contrary to applicant’s assertions, artisans would reasonably conclude that applicant was not in possession of the full breadth of administered antibodies at the time the instant application was filed and therefore logically was also not in possession of methods which administered such antibodies to patients.


The rejection of claims 1, 2, 5-11, 13-18, and 20-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s arguments that the specification teaches in paragraph [0035] that “prevention” does not mean that the subject never gets or develops the disease or condition in question, which is thrombosis and/or hypercoagulation as per the instant claims.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiseyeu et al.
Maiseyeu et al. disclose the administration of polyclonal anti-MRP-14 antibodies tagged with gadolinium nanoparticles to subjects at risk of atherosclerosis and they found that such an administration reduced inflammation in the treated subjects (see entire document particularly the abstract and the paragraph spanning pages 967-968).  Notably such nanoparticle-tagged antibodies were administered intravenously (see particularly the abstract as well as the left column of page 964).    
It is noted that Maiseyeu et al. do not appear to directly discuss platelets in conjunction with their methods.  However, the courts have repeatedly ruled that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Given that both the instant claims and prior art administer anti-MRP-14 antibodies, any and all functional properties relating to such antibodies are the same as their structures are the same.  Applicant is further reminded that "[T]he discovery of a previously unappreciated property of a prior art composition (or method), or of a scientific explanation for the prior art’s functioning, does not render the old composition (or method) patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Thus, determination of the biochemical pathway(s) by which anti-MRP-14 antibodies exert their therapeutic effects does not provide patentable distinctiveness as it is the same product which is being administered.
Therefore the prior art anticipates the instant claimed invention.

Applicant's arguments filed April 17, 2020 have been fully considered but they are not persuasive.  Applicant argues that the anticipation rejection is improper as a step of “selecting” an antibody that “inhibits binding of platelet MRP-8/14 and/or platelet .   
These arguments have been considered and are not persuasive.  With regard to the idea of “selection” of an antibody, applicant appear to believe that such a recitation requires an artisan to practice a competitive screening assay to demonstrate that an antibody has the recited functional property prior to using it in the instant recited methods as can be seen in paragraphs [0070] and [0074] of the instant specification.  However, the methods as presently recited simply recite the broad term “selecting” as the specification does not appear to provide a limiting definition as to what is necessarily encompassed by “selecting.”  As such the term includes performing wet lab competitive binding assays in addition to purely mental operations such as looking at a piece of paper and choosing A over B.  Therefore the recitation of “selecting” does not necessitate the practitioner of the methods as presently claimed to perform a physically observable event that can be unambiguously identified by observers.  Given the disclosure of paragraphs [0070-0074] if applicant wished to limit the claimed invention to requiring performance of a competition assay such an amendment could readily be made, but applicant has not amended the claims in this manner.  In any event, in the Methods section beginning in the left column of page 963 Maiseyeu et al. disclose how their antibody products were made and thus “selected” for use in their methods, and since the step of “selecting” is not as narrow as applicant has argued based upon the present claim language, the teachings of Maiseyeu reasonably meet this limitation.
With regard to applicant’s apparent assertion that the lack of a disclosure by Maiseyeu that their antibodies bind to platelet MRP-14 means that the polyclonal .         


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10, 11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maiseyeu et al. as applied to claims 1 and 6-9 above, and further in view of Yonekawa et al. 
Maiseyeu et al. disclose the intravenous administration of polyclonal anti-MRP-14 antibodies tagged with gadolinium nanoparticles to subjects at risk of atherosclerosis and they found that such an administration reduced inflammation in the treated subjects (see entire document particularly the abstract and the paragraph spanning pages 967-968).  They disclose in the left column of page 963 methods for producing their antibody constructs that include selection processes that are concordant with the teachings of the instant specification concerning “selecting”, especially in view of the fact that the instant specification provides no limiting definition concerning this term. The inventions of Maiseyeu et al. differ from the instant claimed invention in that they do not disclose measuring MRP-14 in the patient’s blood.
Yonekawa et al. disclose that the level of MRP-14 in peripheral blood is correlated with acute coronary syndromes and that MRP-14 causes the release of TNFalpha, a ligand for TLR4 which is involved in the pathogenesis of coronary occlusion due to thrombus formation (see entire document, particularly the abstract and 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to measure the level of MRP-14 in a patient sample prior to the administration of the anti-MRP-14 antibody when practicing the methods of Maiseyeu et al.  Ordinary artisans would have been motivated to do so because it would provide a baseline such that artisans could determine the degree to which MRP-14 was decreased by the administration method if the level of MRP-14 was measured again subsequent to administration.  Also, as per the teachings of Yonekawa et al., the level of MRP-14 serves as a prognostic indicator and thus measurement of MRP-14 can be used by ordinary artisans to determine which patients are at risk of developing disease and thus identify the patient to whom anti-MRP-14 should be administered prophylactically.  

Applicant's arguments filed April 17, 2020 have been fully considered but they are not persuasive.  Applicant begins by arguing that Maiseyeu disclose a different functional effect for the administration of their antibody (reduction in plaque inflammation/size rather than impacting platelets) and this difference is not rectified by the teachings of the secondary reference Yonekawa.   
This argument is not persuasive.  As discussed earlier in this office action the practitioner of a method has no control over what a reagent does or does not do in vivo subsequent to administration.  As such the artisans can only choose the patient population upon whom the method will be practiced and choose the physical drug/reagent which is actually being administered.  As has also been discussed earlier in this office action, the patient population treated by Maiseyeu is encompassed by the breadth of the instant claims and there does not appear to be any structural difference between the anti-MRP14 antibodies administered by Maiseyeu and those administered by the instant claims.  Thus, the biochemical pathway or pathways by which a given 

   
No claims are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644